Wheeler, J.
The Court did not err in quashing the indictment. It was not necessary that the accused should be indicted by his true name, if it was not known. But then it was necessary that the indictment should state that his name was tinknown, and give some description of him, and assign to him a fictitious name. (C. C. P., Art. 395, 488.) If, after stating that the Christian name of the accused was unknown, the indictment had proceeded, as the law directs, to give some description of him, and had added that as his true Christian name was unknown, the jury assigned the Christian name of John, James, or any other they saw proper, it would have been a compliance with the law. Men, in this country, as universally have a Christian as a surname ; and the one is, in general, as essential as the other, where the law requires the name of a person to be stated injudicial proceedings. To dispense with one in an indictment would bean innovation upon established usage in all legal proceedings, which, it is believed, the Code did not contemplate. Where it requires that the indictment shall contain the name of the accused (Art. 395) we suppose it to mean the name by which that person is distinguished from others, as well of the family as the race ; that is the Christian and surname of the individual. It is not enough that one only is given, unless by possibility the person should have but one, which will seldom, if ever, happen. The law is plain and imperative, and its requirements must be observed. The judgment is affirmed.
Judgment affirmed.